


110 HR 2943 IH: Benefit Rating Acceleration for

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2943
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Sarbanes (for
			 himself, Mr. Altmire,
			 Mr. Andrews,
			 Ms. Berkley,
			 Mr. Bishop of Utah,
			 Mr. Boozman,
			 Mrs. Boyda of Kansas,
			 Mr. Brady of Pennsylvania,
			 Mr. Braley of Iowa,
			 Mr. Carney,
			 Mr. Castle,
			 Mr. Cummings,
			 Mr. Tom Davis of Virginia,
			 Mr. Ehlers,
			 Mr. Filner,
			 Mr. Gonzalez,
			 Mr. Hall of New York,
			 Mr. Hare, Ms. Hirono, Ms.
			 Kaptur, Mr. Kennedy,
			 Mr. Loebsack,
			 Mrs. McCarthy of New York,
			 Mr. George Miller of California,
			 Mr. Miller of Florida,
			 Mr. Pallone,
			 Mr. Perlmutter,
			 Mr. Ruppersberger,
			 Ms. Linda T. Sánchez of California,
			 Mr. Serrano,
			 Mr. Shays,
			 Ms. Solis,
			 Mr. Space,
			 Ms. Sutton,
			 Mr. Van Hollen,
			 Mr. Walz of Minnesota,
			 Mr. Welch of Vermont, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend titles II and XVI of the Social Security Act to
		  provide for treatment of disability rated and certified as total by the
		  Secretary of Veterans Affairs as disability for purposes of such
		  titles.
	
	
		1.Short titleThis Act may be cited as the
			 Benefit Rating Acceleration for
			 Veteran Entitlements Act of 2007.
		2.Treatment of
			 service-connected disability rated and certified as total by the Secretary of
			 Veterans Affairs as disability for purposes of title II of the Social Security
			 Act 
			(a)Disability for
			 purposes of entitlement to disability insurance benefits and other benefits
			 based on disability
				(1)In
			 generalSection 223(d) of the Social Security Act (42 U.S.C.
			 423(d)) is amended by adding at the end the following new paragraph:
					
						(7)(A)Notwithstanding the
				preceding provisions of this subsection, any individual who has a
				service-connected disability rated by the Secretary of Veterans Affairs as
				total for purposes of benefits under chapter 11 of title 38, United States
				Code, and presents written certification of such rating determination to the
				Commissioner of Social Security shall be deemed to be under a disability
				(within the meaning of the preceding paragraphs of this subsection) for each
				month—
								(i)beginning with the month during which
				such certification is presented to the Commissioner, and
								(ii)ending with the earlier of—
									(I)any month during which
				certification is made to the Commissioner pursuant to subparagraph (B) that
				such service-connected disability has ceased, or
									(II)any month during which the
				Commissioner determines, subject to subparagraph (C), that such individual is
				able to engage in substantial gainful activity.
									(B)In any case in which the Secretary of
				Veterans Affairs determines that an individual who has been determined by such
				Secretary to be totally disabled for purposes of benefits under chapter 11 of
				title 38, United States Code, and with respect to whom a certification has been
				made to the Commissioner pursuant to subparagraph (A) that such individual has
				ceased to be so disabled, such Secretary shall promptly certify to the
				Commissioner such Secretary’s determination that such individual has ceased to
				be so disabled.
							(C)Any determination by the Commissioner
				under subparagraph (A)(ii)(II) shall be made on the basis of evidence of
				earnings, without consideration of any evidence of medical recovery.
							(D)Nothing in this paragraph shall be
				construed to preclude a determination under this title that an individual who
				is not deemed to be under a disability under subparagraph (A) is under a
				disability (within the meaning of the preceding paragraphs of this
				subsection).
							(E)The Commissioner of Social Security
				and the Secretary of Veterans Affairs shall enter into such arrangements as are
				necessary and appropriate for purposes of carrying out the provisions of this
				paragraph.
							.
				(2)Other benefits
			 based on disability
					(A)Child’s
			 insurance benefitsSection 202(d)(1) of such Act (42 U.S.C.
			 402(d)(1)) is amended by adding at the end the following new sentence:
			 Under regulations of the Commissioner of Social Security, the provisions
			 of section 223(d)(7) shall apply with respect to benefits under this section
			 (and determinations of disability made for purposes of determinations of
			 entitlement to such benefits) in the same manner and to the same extent as such
			 provisions apply with respect to benefits under section 223 (and determinations
			 of disability made for purposes of determinations of entitlement to benefits
			 under section 223)..
					(B)Widow’s
			 insurance benefitsSection
			 202(e)(1) of such Act (42 U.S.C. 402(e)(1)) is amended by adding at the end the
			 following new sentence: Under regulations of the Commissioner of Social
			 Security, the provisions of section 223(d)(7) shall apply with respect to
			 benefits under this section (and determinations of disability made for purposes
			 of determinations of entitlement to such benefits) in the same manner and to
			 the same extent as such provisions apply with respect to benefits under section
			 223 (and determinations of disability made for purposes of determinations of
			 entitlement to benefits under section 223)..
					(C)Widower’s
			 insurance benefitsSection
			 202(f)(1) of such Act (42 U.S.C. 402(f)(1)) is amended by adding at the end the
			 following new sentence: Under regulations of the Commissioner of Social
			 Security, the provisions of section 223(d)(7) shall apply with respect to
			 benefits under this section (and determinations of disability made for purposes
			 of determinations of entitlement to such benefits) in the same manner and to
			 the same extent as such provisions apply with respect to benefits under section
			 223 (and determinations of disability made for purposes of determinations of
			 entitlement to benefits under section 223)..
					(b)Determinations
			 of periods of disabilitySection 216(i) of such Act (42 U.S.C.
			 416(i)) is amended by adding at the end the following new paragraph:
				
					(3)(A)Notwithstanding
				paragraphs (1) and (2), any individual who has a service-connected disability
				rated by the Secretary of Veterans Affairs as total for purposes of benefits
				under chapter 11 of title 38, United States Code, and presents written
				certification of such rating determination to the Commissioner of Social
				Security shall be deemed to be under a disability (within the meaning of
				paragraph (1)) for each month—
							(i)beginning with the month during which
				such certification is presented to the Commissioner, and
							(ii)ending with the earlier of—
								(I)any month during which
				certification is made to the Commissioner pursuant to subparagraph (B) that
				such service-connected disability has ceased, or
								(II)any month during which the
				Commissioner determines, subject to subparagraph (C), that such individual is
				able to engage in substantial gainful activity.
								(B)In any case in which the Secretary of
				Veterans Affairs determines that an individual who has been determined by such
				Secretary to be totally disabled for purposes of benefits under chapter 11 of
				title 38, United States Code, and with respect to whom a certification has been
				made to the Commissioner pursuant to subparagraph (A) that such individual has
				ceased to be so disabled, such Secretary shall promptly certify to the
				Commissioner such Secretary’s determination that such individual has ceased to
				be so disabled.
						(C)Any determination by the Commissioner
				under subparagraph (A)(ii)(II) shall be made on the basis of evidence of
				earnings, without consideration of any evidence of medical recovery.
						(D)Nothing in this paragraph shall be
				construed to preclude a determination under this title that an individual who
				is not deemed to be under a disability under subparagraph (A) is under a
				disability (within the meaning of paragraph (1)).
						(E)The Commissioner of Social Security
				and the Secretary of Veterans Affairs shall enter into such arrangements as are
				necessary and appropriate for purposes of carrying out the provisions of this
				paragraph.
						.
			3.Treatment of
			 disability rated and certified as total by the Secretary of Veterans Affairs as
			 disability for purposes of title XVI of the Social Security ActSection 1614(a)(3) of the Social Security
			 Act (42 U.S.C. 1382c(a)(3)) is amended by adding at the end the
			 following:
			
				(K)In making
				determinations with respect to disability under this title, the provisions of
				section 223(d)(7) shall apply in the same manner as they apply to
				determinations of disability under title II.
				.
		4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to determinations of disability in connection
			 with applications for benefits or periods of disability filed or pending on or
			 after the date of the enactment of this Act.
		
